         Case 2:18-cr-00464-SMB Document 52-2 Filed 11/14/18 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                           IN THE UNITED STATES DISTRICT COURT
13
                                 FOR THE DISTRICT OF ARIZONA
14
15   United States of America,                                     No. 18-CR-00464-SPL
16
                            Plaintiff,                   [PROPOSED] ORDER TO STAY
17                                                       ANCILLARY PROCEEDINGS AND
               v.                                        CONFIRM JURISDICTION OVER
18                                                       ALL ASSETS SUBJECT TO
                                                         FORFEITURE IN THOSE
19   Carl Allen Ferrer,                                  PROCEEDINGS
20                          Defendant.
21
22          Plaintiff United States of America has applied to this Court to Stay the Ancillary
23   Proceeding and to confirm this Court’s jurisdiction over all assets subject to forfeiture in the
24   Ancillary Proceeding pending the conclusion of related criminal proceedings.
25          Pursuant to 18 U.S.C. § 981(g), and good cause appearing therefor, the request to
26   stay this action is GRANTED for all purposes except the timely filing of claims and
27   petitions in the Ancillary Proceeding. Further, except for its shared jurisdiction over assets
28   subject to forfeiture in the related civil forfeiture proceedings in the Central District of
         Case 2:18-cr-00464-SMB Document 52-2 Filed 11/14/18 Page 2 of 2




 1   California, this Court confirms its exclusive jurisdiction over all assets subject to forfeiture
 2   in the Ancillary Proceeding.
 3          Plaintiff will report to the Court concerning the status of the criminal case every
 4   180 days, with the first report due 180 days after the entry of this Order. If the related
 5   criminal matter is completed before any report is due, plaintiff will move to vacate the stay
 6   within 30 days of the completion of the criminal case.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
